Exhibit 10.2

EXECUTION VERSION

THIRD AMENDED AND RESTATED SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as
of September 18, 2020, by and among DARLING INGREDIENTS INC., a Delaware
corporation (the “Parent Borrower”), the undersigned Subsidiaries and any other
Subsidiary who may become a party hereto pursuant to the execution and delivery
of a Subsidiary Joinder Agreement (together with the Parent Borrower, each a
“Debtor” and collectively the “Debtors”) and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Secured Parties (the “Agent”).

R E C I T A L S:

The Parent Borrower entered into that certain Second Amended and Restated Credit
Agreement dated January 6, 2014, among the Parent Borrower, the other Borrowers
party thereto, the lenders from time to time party thereto, JPMORGAN CHASE BANK,
N.A., as the administrative agent and the other agents party thereto (such
Credit Agreement, as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
and in connection therewith entered into that certain Second Amended and
Restated Security Agreement dated January 6, 2014, among the Parent Borrower,
the Subsidiaries of the Parent Borrower party thereto from time to time
(collectively, immediately prior to the effectiveness of the Sixth Amendment (as
defined below) and the third amendment and restatement in the form of this
Agreement on the date hereof, the “Existing Debtors”) and JPMORGAN CHASE BANK,
N.A., as the administrative agent (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement”).

The Parent Borrower and the other applicable parties thereto have agreed to
amend the Existing Credit Agreement, and in connection therewith enter into that
certain Sixth Amendment to the Second Amended and Restated Credit Agreement
dated the date hereof (the “Sixth Amendment”), among the Parent Borrower, the
other Borrowers party thereto, the lenders from time to time party thereto (the
“Lenders”), JPMORGAN CHASE BANK, N.A., as the Agent, GOLDMAN SACHS BANK USA and
BANK OF MONTREAL, acting under its trade name BMO CAPITAL MARKETS, as
Syndication Agents, and the other agents party thereto (as amended by that
certain Amendment to the Second Amended and Restated Credit Agreement dated as
of May 13, 2015, that certain Second Amendment to the Second Amended and
Restated Credit Agreement dated as of September 23, 2015, that certain Third
Amendment to the Second Amended and Restated Credit Agreement dated as of
October 14, 2015, that certain Fourth Amendment to the Second Amended and
Restated Credit Agreement dated as of December 16, 2016, that certain Fifth
Amendment to the Second Amended and Restated Credit Agreement dated as of
December 18, 2017, and the Sixth Amendment, and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein but not otherwise
defined herein shall have the same meaning assigned to such terms in the Credit
Agreement).

In connection with the Sixth Amendment, the Parent Borrower and the Agent have
agreed to amend and restate the Existing Security Agreement as set forth herein
(it being



--------------------------------------------------------------------------------

understood that any Existing Debtor that is not party to this Agreement as of
the Sixth Amendment Date shall be released hereunder upon the effectiveness of
this Agreement in accordance with Section 7.13(b) hereof). The execution and
delivery of this Agreement is a condition to the Agent’s and the Lenders’
entering into the Sixth Amendment and making the extensions of credit
thereunder.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the adequacy, receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Agent and Lenders to extend credit
under the Credit Agreement, the parties hereto hereby agree to amend and restate
the Security Agreement in its entirety as follows:

ARTICLE 1.

Definitions

Section 1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Additional Secured Parties” has the meaning specified in Section 5.3.

“Collateral” has the meaning specified in Section 2.1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Copyrights” means all of the following: (a) all works of authorship,
copyrights, works protectable by copyright, copyright registrations and
copyright applications, including those identified for each Debtor on
Schedule 3.4; (b) all renewals, extensions and modifications thereof; (c) all
income, royalties, damages, profits and payments relating to or payable under
any of the foregoing; (d) the right to sue for past, present or future
infringements of any of the foregoing; and (e) all other rights and benefits
relating to any of the foregoing throughout the world.

“Copyright Security Agreement” means, with respect to a Debtor, a security
agreement substantially in the form of Annex A attached hereto pursuant to which
such Debtor grants to the Agent, for the benefit of the Secured Parties, a
security interest in the Copyrights for purposes of recording such security
interest with any copyright office of a governmental unit.

“Credit Agreement Obligations” has the meaning set forth in the definition of
“Obligations”.

“Excluded Swap Obligation” means, with respect to any Debtor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee by such Debtor of, or the grant by such Debtor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official

 

2



--------------------------------------------------------------------------------

interpretation of any thereof) by virtue of such Debtor’s failure to constitute
an “eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Debtor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Debtor as specified in any
agreement between the relevant Loan Parties and counterparty applicable to such
Swap Obligations, and agreed by the Agent. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.

“Infringement” or “Infringe” means infringement, misappropriation, dilution or
other impairment or violation.

“Intellectual Property” means all intellectual property whether arising under
United States, multinational or foreign laws or otherwise, including without
limitation, the Copyrights, Patents and Trademarks.

“Intellectual Property License” means any agreement, whether written or oral,
pursuant to which (a) any Debtor grants any right under any Copyright, Patent or
Trademark or (b) any Debtor is granted any right under any Copyright, Patent or
Trademark, including those listed on Schedule 3.4.

“Intellectual Property Security Agreements” means, collectively, any Copyright
Security Agreement, any Patent Security Agreement and any Trademark Security
Agreement.

“Obligations” means, with respect to each Debtor, all “Obligations” (as such
term is defined in the Credit Agreement (the “Credit Agreement Obligations”)) ;
provided that the obligations secured by this Agreement shall be limited, with
respect to each Debtor, to an aggregate amount equal to the largest amount that
would not render such Debtor’s obligations hereunder and under the other Loan
Documents subject to avoidance under Section 544 or 548 of the United States
Bankruptcy Code or under any applicable state law relating to fraudulent
transfers or conveyances; provided further that the obligations secured by this
Agreement shall not include, with respect to any Debtor, any Excluded Swap
Obligations of such Debtor.

“Patent Security Agreement” means, with respect to a Debtor, a security
agreement substantially in the form of Annex A attached hereto pursuant to which
such Debtor grants to the Agent, for the benefit of the Secured Parties, a
security interest in the Patents for purposes of recording such security
interest with any patent office of a governmental unit.

“Patents” means all of the following: (a) all patents, patent applications and
patentable inventions, including those identified for each Debtor on
Schedule 3.4,

 

3



--------------------------------------------------------------------------------

and all of the inventions and improvements described and claimed therein;
(b) all continuations, divisions, renewals, extensions, modifications,
substitutions, continuations-in-part or reissues of any of the foregoing;
(c) all income, royalties, profits, damages, awards and payments relating to or
payable under any of the foregoing; (d) the right to sue for past, present and
future infringements of any of the foregoing; and (e) all other rights and
benefits relating to any of the foregoing throughout the world.

“Pledged Shares” means, with respect to a Debtor, the Equity Interests
identified for such Debtor on Schedule 2.1(c) or (d) attached hereto (as may be
amended pursuant to a Subsidiary Joinder Agreement) or on Schedule 1 to an
amendment to this Agreement in the form of Exhibit A.

“Registered Intellectual Property” means all registrations and applications for
registration of Trademarks, Patents and Copyrights with the United States Patent
and Trademark Office or the United States Copyright Office, as applicable.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement in
substantially the form of Exhibit B.

“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, other business identifiers, prints and labels on
which any of the foregoing appear, all registrations and recordings thereof and
all applications in connection therewith, including registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, including those identified for
each Debtor on Schedule 3.4; (b) all reissues, extensions and renewals thereof;
(c) all income, royalties, damages and payments now or hereafter relating to or
payable under any of the foregoing, including damages or payments for past or
future infringements of any of the foregoing; (d) the right to sue for past,
present and future infringements of any of the foregoing; (e) all rights
corresponding to any of the foregoing throughout the world; and (f) all goodwill
associated with and symbolized by any of the foregoing.

“Trademark Security Agreement” means, with respect to a Debtor, a security
agreement substantially in the form of Annex A attached hereto pursuant to which
such Debtor grants to the Agent, for the benefit of the Secured Parties, a
security interest in the Trademarks and the Trademark Licenses for purposes of
recording such security interest with the trademark office of any governmental
unit.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

Section 1.2 Other Definitional Provisions. Terms used herein that are defined in
the Credit Agreement and are not otherwise defined herein shall have the
meanings therefor specified

 

4



--------------------------------------------------------------------------------

in the Credit Agreement. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Any definition of
or reference to any agreement or other documentation herein shall be construed
as referring to such agreement or documentation as from time to time the same
may be amended, restated, amended and restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time. References to “Articles,”
“Sections,” “subsections,” “Exhibits” and “Schedules” shall be to Articles,
Sections, subsections, Exhibits and Schedules, respectively, of this Agreement
unless otherwise specifically provided. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. All references to statutes and regulations shall include any amendments
of the same and any successor statutes and regulations. Terms used herein, which
are defined in the UCC, unless otherwise defined herein or in the Credit
Agreement, shall have the meanings determined in accordance with the UCC.

ARTICLE 2.

Security Interest

Section 2.1 Security Interest. As security for the prompt payment and
performance in full when due of its Obligations (whether at stated maturity, by
acceleration or otherwise), each Debtor hereby pledges to the Agent, and grants
to the Agent a continuing security interest in, all of the Debtor’s right, title
and interest in and to the following personal property, whether now owned or
hereafter arising or acquired and wherever located (collectively with respect to
any Debtor or all Debtors, as the context requires, the “Collateral”):

(a) all accounts, money, documents, chattel paper, instruments (including or in
addition to, the promissory notes described on Schedule 2.1(a)), commercial tort
claims (including commercial tort claims identified in Schedule 2.1(b)), deposit
accounts, general intangibles (including all supporting obligations, all
Intellectual Property and Intellectual Property Licenses and all right, title
and interest in all documentation executed and delivered in connection with the
Rothsay Acquisition and the Vion Acquisition and all the documentation executed
and delivered in connection with any acquisition consummated under the
permissions of the Credit Agreement), all goods and all products and proceeds of
any of the foregoing; and

(b) all investment property, including, the following:

i. all the Equity Interests issued by, and all other ownership interest in, the
Domestic Subsidiaries described on Schedule 2.1(c) and each other Restricted
Subsidiary (that is not either (A) a Foreign Subsidiary or (B) a Disregarded
Domestic Person) hereafter created or acquired and owned by the Debtor;

ii. all the Equity Interests described on Schedule 2.1(d) and the Debtor’s
right, title and interest in any Equity Interests issued by any Restricted
Subsidiary that is either a Specified Foreign Subsidiary or a Specified Canadian
Subsidiary; provided that, to the extent such pledge secures all the Obligations
and not just the Foreign Obligations, the voting Equity Interest in any such
Specified Foreign Subsidiary or Specified Canadian Subsidiary pledged hereunder
shall not exceed 65% of the outstanding voting Equity Interests of such
Specified Foreign Subsidiary or Specified Canadian Subsidiary;

 

5



--------------------------------------------------------------------------------

iii. all commodity accounts and securities accounts; and

iv. all products and proceeds of the foregoing;

(c) all equipment, fixtures, inventory and other goods and all accessions
thereto and all products and proceeds thereof; and

(d) all books and records pertaining to the Collateral.

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to, and the term “Collateral” (and any
component terms thereof) shall not include, the following:

(a) any lease, license, intellectual property right, contract right, property
right, permit, agreement or other general intangible to which any Debtor is a
party or that a Debtor otherwise owns or any of its rights or interests
thereunder if, and for so long as, the grant of such security interest shall
constitute or result in (i) the abandonment, invalidation or unenforceability of
any right, title or interest of any Debtor therein, (ii) a breach or termination
pursuant to the terms of, or a default under, any such lease, license,
intellectual property right, contract right, property right, permit, agreement
or other general intangible, (iii) a breach of any law or regulation which
prohibits the creation of a security interest thereunder (other than to the
extent that any such term specified in clause (i), (ii) or (iii) would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law) or (iv) a requirement for the
consent of any Governmental Authority to permit the grant of a security interest
therein; provided, however, that such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and, to the extent severable, shall attach
immediately to any portion of such lease, license, intellectual property right,
contract right, property right or agreement that does not result in any of the
consequences specified in clause (i), (ii), (iii) or (iv) of this paragraph,
including any proceeds of such lease, license, intellectual property right,
contract right, property right, agreement or other general intangible;

(b) any capital stock, partnership interests, membership interests and other
ownership interests issued by, or any other ownership interest in, (i) any
Unrestricted Subsidiary, (ii) any Foreign Subsidiary with respect to which a
pledge of such Foreign Subsidiary’s Equity Interests is prohibited by applicable
law, (iii) any Foreign Subsidiary or a Disregarded Domestic Person that in each
case is not a Specified Foreign Subsidiary or a Specified Canadian Subsidiary,
(iv) to the extent securing the Obligations and not just the Foreign
Obligations, voting Equity Interests of any Specified Foreign Subsidiary or
Specified Canadian Subsidiary, in each case, in excess of 65% of the outstanding
voting Equity Interests of such Specified Foreign Subsidiary or Specified
Canadian Subsidiary and (v) any of the outstanding Equity Interests of any
indirectly owned Foreign Subsidiary of such Debtor;

 

6



--------------------------------------------------------------------------------

(c) any fee-owned or leasehold interest in real property;

(d) any letter of credit rights;

(e) deposit accounts and cash and cash equivalents maintained in such deposit
accounts, in each case, exclusively used for (i) payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Debtor’s
employees and (ii) taxes required to be collected or withheld (including,
without limitation, federal and state withholding taxes (including the
employer’s share thereof), taxes owing to any governmental unit thereof, sales,
use and excise taxes, customs duties, import duties and independent customs
brokers’ charges), other taxes or fiduciary funds for which a Debtor may become
liable;

(f) interests in partnerships, joint ventures and non-wholly-owned Subsidiaries
which cannot be pledged without the consent of one or more third parties;
provided, however, that such security interest shall attach immediately at such
time as the condition creating such consent right shall cease to apply and, to
the extent severable, shall attach immediately to any portion of such interest
that is not subject to such consent right, including any proceeds of such
interest (other than to the extent otherwise excepted);

(g) any right, title or interest in any Collateral, to the extent (i) the
granting of a security interest therein would result in adverse tax consequences
as reasonably determined by the Parent Borrower and the Agent or (ii) the
Debtors are prohibited from granting a security interest in, pledge of, or
charge, mortgage or Lien upon any such Collateral by reason of (A) in the case
of a contract, enforceable anti-assignment provisions in such contract, (B) with
respect to any other property or assets, the terms of any contract (including
any negative pledge provision) governing the purchase, financing or ownership of
such assets or the triggering of any “change of control” or similar provision
under such contract, (C) applicable law or regulation to which such Debtor is
subject (including lack of legal capacity of such Loan Party (whether as a
result of financial assistance, corporate benefit or thin capitalization rule,
or otherwise)), in each case of clauses (A), (B), (C) and (D) above, after
giving effect to relevant provisions of the UCC and other applicable law;

(h) any United States intent-to-use Trademark application prior to the filing
and the acceptance by the United States Patent and Trademark Office of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use Trademark application under applicable United States federal
law;

(i) any property or assets subject to Liens permitted by Section 6.02(o), (p) or
(w) (to the extent such Lien permitted by clause (w) is of the type specified in
Section 6.02(o) or (p)) of the Credit Agreement to third parties;

(j) watercraft and similar vessels, vehicles, rolling stock, aircraft and any
other assets subject to certificates of title or considered serial number code
(or like concept); or

 

7



--------------------------------------------------------------------------------

(k) any direct proceeds, substitutions or replacements of the foregoing, but
only to the extent such proceeds, substitutions or replacements would otherwise
qualify for exclusion under clauses (a) through (j) above.

Section 2.2 Debtor Remains Liable. Notwithstanding anything to the contrary
contained herein: (a) each Debtor shall remain liable under the documentation
included in the Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed; (b) the exercise by the Agent of any of its rights or
remedies hereunder shall not release any Debtor from any of its duties or
obligations under such documentation; (c) the Agent shall not have any
obligation under any of such documentation included in the Collateral by reason
of this Agreement; and (d) the Agent shall not be obligated to perform any of
the obligations of any Debtor thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.

ARTICLE 3.

Representations and Warranties

To induce the Agent and the Lenders to enter into this Agreement and the Credit
Agreement, as applicable, each Debtor represents and warrants to the Agent and
the Lenders that:

Section 3.1 Location of Equipment and Inventory; Third Parties in Possession. As
of the date hereof, all of its equipment and inventory (other than such property
which is in transit, property under repair, railcars, containers and vehicles
for the collection of raw materials held by customers in the ordinary course of
business and other property that has a book value in the aggregate which is less
than $50,000,000) are located at the places specified in Schedule 3.1 for such
Debtor.

Section 3.2 Other Investment Property. As of the date hereof, none of the
Collateral consisting of interests in a partnership or limited liability company
are evidenced by a certificate, except as set forth on Schedule 2.1(c), nor has
any such interest been designated a “security” governed by the provisions of
Article 8 of the UCC unless evidenced by a certificate.

Section 3.3 Office Locations; Fictitious Names; Predecessor Companies; Tax and
Organizational Identification Numbers. As of the date hereof, each Debtor’s
chief executive office is listed on Schedule 3.1 and each Debtor’s jurisdiction
of organization is located at the place or places identified for it on
Schedule 3.3 (if applicable, as modified in accordance with Section 4.4). Within
the last four completed calendar months prior to the date hereof, each Debtor
has not had any other chief executive office except as disclosed on Schedule 3.1
or jurisdiction of organization except as disclosed on Schedule 3.3.
Schedule 3.1 also sets forth as of the date hereof all other places where it
keeps its books and records relating to the Collateral and all other locations
where it has a place of business that conducts business that is material to the
operations of the Debtors, taken as a whole. It does not do business and has not
done business during the past five completed calendar years prior to the date
hereof under any legal name, except as disclosed on Schedule 3.3. Schedule 3.3
sets forth a list of all legal names of all of its predecessor companies,
including the names of any entities it acquired (by stock purchase, asset
purchase, merger or otherwise), and the chief executive office and jurisdiction
of organization of each such predecessor company. For

 

8



--------------------------------------------------------------------------------

purposes of the foregoing, a “predecessor company” shall mean, with respect to a
Debtor, any entity whose assets or equity interests were acquired by the Debtor
or who was merged with or into the Debtor, in each case, within the last four
months prior to the date hereof. Each Debtor is a registered organization and
its United States Federal Income Tax identification number (if applicable) and
organizational identification number (if applicable) are each identified on
Schedule 3.3 (if applicable, as modified in accordance with Section 4.4).

Section 3.4 Intellectual Property. Schedule 3.4 lists all material Registered
Intellectual Property owned by such Debtor in its own name on the date hereof,
noting in each case the relevant registration, application or serial number and
the jurisdiction of registration or application. Schedule 3.4 lists all
Intellectual Property Licenses pursuant to which such Debtor is granted any
exclusive right under any Registered Intellectual Property, noting in each case
the title of each Intellectual Property License, the counterparty to such
Intellectual Property License and the date of such Intellectual Property
License. Except as could not reasonably be expected to result in a Material
Adverse Effect, (a) each Debtor owns or has the right to use all Intellectual
Property that is necessary to its business as currently conducted or as proposed
to be conducted, free of all Liens, except for Liens permitted by Section 6.02
of the Credit Agreement and (b) to the knowledge of such Debtor, the use of such
Intellectual Property by such Debtor does not Infringe upon the rights of any
other Person. On the date hereof, to the knowledge of such Debtor, all material
Registered Intellectual Property owned or exclusively licensed by such Debtor is
valid, unexpired and enforceable, and is not being Infringed by any other
Person. On the date hereof, to the knowledge of such Debtor, no holding,
decision or judgment has been rendered by any Governmental Authority or
arbitrator which would limit, cancel or challenge the validity, enforceability,
ownership or use of, or such Debtor’s rights in, any Intellectual Property owned
by such Debtor in any respect, and such Debtor knows of no valid basis for the
same, in each case that could reasonably be expected to result in a Material
Adverse Effect. On the date hereof, to the knowledge of such Debtor, no action
or proceeding is pending, threatened, or imminent seeking to limit, cancel or
challenge the validity, enforceability, ownership or use of any Intellectual
Property or such Debtor’s interest therein, which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect.

Section 3.5 Perfected Security Interests. (a) Subject to the limitations set
forth in clause (b) of this Section 3.5, the security interests granted pursuant
to this Agreement (i) will constitute valid perfected security interests in the
Collateral (with respect to perfection, as to which perfection may be obtained
by the filing or other actions described in this Section 3.5(a)) in favor of the
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Obligations, upon (A) the filing of financing statements naming each
Debtor as debtor and the Agent as secured party and describing the Collateral in
the applicable filing offices; (B) in the case of instruments and certificated
securities, upon the earlier of the delivery thereof to the Agent and the filing
of the financing statements referred to in clause (A), and/or (C) in the case of
Registered Intellectual Property included in the Collateral, the completion of
the filing, registration and recording of fully executed Patent Security
Agreements, Trademark Security Agreements and Copyright Security Agreements, as
the case may be, (x) with respect to Patents and Trademarks, in the United
States Patent and Trademark Office within the three-month period commencing as
of the date hereof or, in the case of Patents or Trademarks acquired after the
date hereof, within the three-month period commencing as of the date of such
acquisition and (y) with respect to Copyrights, in the United States Copyright
Office within the one-month period commencing as of the date hereof or, in the

 

9



--------------------------------------------------------------------------------

case of Copyrights acquired after the date hereof, within the one-month period
commencing as of the date of such acquisition, and (z) otherwise as may be
required pursuant to the laws of any other jurisdiction to the extent that a
security interest may be perfected by such filings, registrations and
recordings, and (ii) are prior to all other Liens on the Collateral other than
Liens permitted by Section 6.02 of the Credit Agreement.

(b) Notwithstanding anything to the contrary herein, no Debtor shall be required
to perfect the security interests created hereby by any means other than
(i) filings pursuant to the Uniform Commercial Code as enacted in the relevant
States of such Debtors, (ii) filings with United States’ governmental offices
with respect to Registered Intellectual Property and (iii) in the case of
Collateral that constitutes instruments, certificated securities or negotiable
documents, possession by the Agent in the United States; provided that
(x) foreign filings and agreements may be required by the Agent in the case of
any Collateral located in a jurisdiction in which a Loan Party is then
organized, (y) a foreign pledge or security agreement may be required, in the
reasonable discretion of the Agent; provided that no such agreement shall be
required to be governed by the laws of a jurisdiction other than the one in
which a Loan Party is then organized and (z) any commercial tort claim of a
Debtor where the amount in controversy is equal to or exceeds $50,000,000,
individually, shall be required to be perfected. Additionally, no Debtor shall
be required to obtain and deliver to the Agent any waivers, subordinations or
acknowledgments from any third party who has possession or control of any
Collateral, including any agent, landlord, warehousemen, shipper, consignee,
processor or bailee.

Section 3.6 Commercial Tort Claims. As of the date hereof, Schedule 2.1(b)
identifies all of its commercial tort claims where the amount in controversy is
equal to or exceeds $50,000,000, individually.

ARTICLE 4.

Covenants

Each Debtor covenants and agrees with the Agent that until the Date of Full
Satisfaction, in accordance with terms and provisions of the Credit Agreement:

Section 4.1 [Reserved]

Section 4.2 Further Assurances; Exceptions to Perfection. Subject to
Section 3.5(b) hereof and Section 5.10 of the Credit Agreement, at any time and
from time to time, upon the reasonable request of the Agent, and at the Debtor’s
sole expense, each Debtor shall, promptly execute and deliver all such further
documentation and take such further action as the Agent may reasonably deem
necessary or appropriate to preserve, perfect and protect its security interest
in the Collateral and carry out the provisions and purposes of this Agreement
and to enable the Agent to exercise and enforce its rights and remedies
hereunder with respect to any of the Collateral. In furtherance of the
foregoing, each Debtor hereby authorizes the Agent to file, in the offices of
the appropriate governmental unit or units, financing statements naming it as
debtor and the Agent as secured party and indicating the Collateral as all
assets or all personal property of such Grantor whether now owned or hereafter
acquired or words of similar effect or being of an equal or lesser scope or with
greater detail, in substantially the form attached as Exhibit C, and in the case
of United States Registered Intellectual Property included in the Collateral,
Intellectual Property Security Agreements substantially in the form of Annex A,
in each case as the Agent may reasonably deem appropriate.

 

10



--------------------------------------------------------------------------------

(a) Specific Required Actions.

Without limiting the generality of the foregoing provisions of this Section 4.2,
each Debtor shall:

i. execute and deliver short form Intellectual Property Security Agreements
substantially in the form of Annex A, as applicable, describing all its
Registered Intellectual Property included in the Collateral; and

ii. Subject to Section 3.5(b) hereof and Section 5.10 of the Credit Agreement,
execute and deliver to the Agent such other documentation as the Agent may
reasonably require to perfect, protect and maintain the validity, effectiveness
and priority of the Liens intended to be created by this Agreement.

(b) Exceptions to Perfection. Notwithstanding anything to the contrary contained
herein, if no Event of Default exists:

i. a Debtor may retain for collection checks representing proceeds of accounts
received in the ordinary course of business;

ii. a Debtor may retain any money received or held in the ordinary course of
business;

iii. a Debtor may retain and utilize all dividends and interest paid in respect
to any of the Pledged Shares or any other investment property;

iv. a Debtor may retain any documents received and further negotiated; and

v. a Debtor shall not be required to deliver to the Agent any notes or
instruments unless the aggregate amount payable under all such notes and
instruments which have not been delivered to the Agent exceeds $50,000,000, in
which event only the notes or instruments which cause the aggregate amount
payable to exceed the $50,000,000 amount shall be delivered to the Agent;

If an Event of Default occurs and is continuing and the Agent requests, then,
subject to Section 3.5(b) hereof and Section 5.10 of the Credit Agreement, the
Debtors shall take such action as the Agent may reasonably request to perfect
and protect the security interests of the Agent in all of the Collateral,
including the delivery to the Agent of all Collateral the possession of which is
necessary to perfect the security interest of the Agent therein. Each Debtor
agrees, upon the occurrence and during the continuation of an Event of Default,
that if any proceeds of any Collateral (including payments made in respect of
accounts or payment intangibles) shall be received by it after the Agent’s
request under this paragraph, it shall promptly deliver such proceeds to the
Agent with any necessary endorsements, and until such proceeds are delivered to
the Agent, such proceeds shall be held in trust by it for the benefit of the
Agent and shall not be commingled with any other funds or property of it.

 

11



--------------------------------------------------------------------------------

Section 4.3 [Reserved]

Section 4.4 Corporate Changes. Each Debtor will furnish to the Agent prompt
written notice of any change (i) in its legal name, (ii) in its jurisdiction of
incorporation or organization, (iii) in its identity or type of organization or
corporate structure or (iv) in its Federal Taxpayer Identification Number or
organizational identification number, such notice to be subject to
Section 5.10(e) of the Credit Agreement. Each Debtor agrees to take (and hereby
authorizes the Agent to take) all action reasonably deemed necessary by the
Agent to protect the Agent’s security interest in all the Collateral having at
least the priority described in Section 3.5(a) and required by the terms and
provisions of the Credit Agreement.

Section 4.5 [Reserved]

Section 4.6 [Reserved]

Section 4.7 Voting Rights; Distributions, etc. So long as no Event of Default
exists (and the Parent Borrower has not been given 3 Business Days prior written
notice to the contrary), each Debtor shall be entitled to exercise any and all
voting and other consensual rights (including the right to give consents,
waivers and notifications) pertaining to any of the Pledged Shares or any other
investment property.

Section 4.8 Additional Investment Property and Instruments. Each Debtor agrees
that it will: (a) not permit any Restricted Subsidiary to issue any Equity
Interests, any notes or other securities or instruments in addition to or in
substitution for any of the Collateral unless permitted by or not prohibited by
the Credit Agreement; and (b) promptly deliver to the Agent an amendment hereto,
duly executed by it, in substantially the form of Exhibit A (an “Amendment”), in
respect of any and all Equity Interests (including any of the same received from
a Restricted Subsidiary created, acquired or designated after the date hereof;
provided that a Debtor shall not be required to pledge Equity Interests in a
Foreign Subsidiary or a Disregarded Domestic Person that in each case is not a
Specified Foreign Subsidiary or a Specified Canadian Subsidiary) and notes or
other securities or instruments, together with all certificates evidencing such
Equity Interests, and subject to the terms of Section 4.2(b)(v), all such notes
or other instruments representing or evidencing the same. It hereby
(a) authorizes the Agent to attach each Amendment to this Agreement and
(b) agrees that all such Equity Interests, notes or other securities or
instruments listed on any Amendment delivered to the Agent shall for all
purposes hereunder constitute Collateral. If any of the Collateral consists of
interests in a partnership or limited liability company, it shall not permit
such interest to become a “security” governed by the provisions of Article 8 of
the UCC unless such interest is certificated and delivered to the Agent.

Section 4.9 Intellectual Property Covenants.

(a) Whenever such Debtor shall acquire or file an application for any Registered
Intellectual Property included in the Collateral or obtain rights thereto or
becomes

 

12



--------------------------------------------------------------------------------

entitled to the benefit of any Registered Intellectual Property, it shall
promptly provide the Agent with written notice thereof describing any such new
Registered Intellectual Property, and upon the reasonable request of the Agent,
shall promptly execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Agent may request to evidence the
Agent’s and the Lenders’ security interest in any such Registered Intellectual
Property, including forms substantially in the form of Annex A, as applicable.

(b) Such Debtor shall: (i) take reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Registered Intellectual Property
owned by such Debtor; (ii) file applications to register all new material
Copyrights, Patents and Trademarks owned by such Debtor as such Debtor may
reasonably deem appropriate; (iii) preserve and maintain all rights in all
material Intellectual Property owned by such Debtor; and (iv) use commercially
reasonable efforts to obtain any consents, waivers or agreements necessary to
enable Agent to exercise its remedies under this Agreement with respect to the
Intellectual Property owned by such Debtor, provided that in the case of clauses
(i), (ii) and (iii), such covenants shall not apply if such Debtor has
determined in its reasonable business judgment that such material Registered
Intellectual Property, Copyrights, Patents, Trademarks or Intellectual Property,
as the case may be, are no longer necessary for or desirable in the conduct of
such Debtor’s business.

(c) [Reserved]

(d) In the event that such Debtor knows that any material Intellectual Property
owned by such Debtor is Infringed by a third party, such Debtor shall (i) take
such actions as such Debtor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property (including, where
appropriate in Debtor’s reasonable business judgment, suing for Infringement
and/or seeking injunctive relief) and (ii) promptly notify the Agent after it
obtains knowledge of such Infringement.

(e) Such Debtor will promptly notify the Agent and the Lenders if it knows, or
has reason to know, that any Registered Intellectual Property owned by such
Debtor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination by any Governmental Authority regarding such Debtor’s
rights in, or the validity, enforceability, ownership or use of, any Registered
Intellectual Property owned by such Debtor, including, without limitation, such
Debtor’s right to register or to maintain the same, unless (in any case) such
Debtor has determined in its reasonable business judgment that the right to
register or the maintenance of such Registered Intellectual Property is no
longer necessary for or desirable in the conduct of such Debtor’s business.

Section 4.10 [Reserved]

Section 4.11 Chattel Paper and Letters of Credit. Upon the Agent’s reasonable
request following an Event of Default that is continuing, it will place a legend
on any chattel paper indicating that Agent has a security interest in the
chattel paper.

Section 4.12 Commercial Tort Claims. Each Debtor will promptly give notice to
the Agent of any commercial tort claim where the amount in controversy is equal
to or exceeds $50,000,000 and will amend Schedule 2.1(b) hereto and otherwise
grant to the Agent a perfected security interest in any such commercial tort
claim that arises after the date hereof.

 

13



--------------------------------------------------------------------------------

Section 4.13 Timing of Actions and Deliverables. Notwithstanding anything to the
contrary herein, all actions and deliverables required under this Agreement
shall be deemed taken or delivered “promptly” if such actions or deliverables
are taken or delivered upon the later of (i) the next delivery date of the
financials contemplated by Section 5.01(a) and 5.01(b) of the Credit Agreement
and (ii) the date expressly requested by the Administrative Agent acting in its
reasonable discretion.

ARTICLE 5.

Rights of the Agent

Section 5.1 POWER OF ATTORNEY. EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY IN FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE NAME OF SUCH DEBTOR OR IN ITS OWN NAME, TO TAKE, ANY
AND ALL ACTIONS AND TO EXECUTE ANY AND ALL DOCUMENTATION WHICH THE AGENT AT ANY
TIME WHEN AN EVENT OF DEFAULT EXISTS AND IS CONTINUING DEEMS NECESSARY OR
DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IT HEREBY GIVES THE AGENT THE POWER AND RIGHT ON
ITS BEHALF AND IN AGENT’S OWN NAME TO DO ANY OF THE FOLLOWING WHEN AN EVENT OF
DEFAULT EXISTS AND IS CONTINUING, WITH NOTICE TO THE PARENT BORROWER BUT WITHOUT
THE CONSENT OF ANY DEBTOR:

(a) to demand, sue for, collect or receive, in the applicable Debtor’s name or
in Agent’s own name, any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral and, in connection
therewith, endorse checks, notes, drafts, acceptances, money orders, documents
or any other instruments for the payment of money under the Collateral or any
policy of insurance;

(b) to pay or discharge taxes, Liens or other encumbrances levied or placed on
or threatened against the Collateral;

(c) (i) to direct account debtors and any other parties obligated on the
Collateral to make payment of any and all monies due and to become due
thereunder directly to, or otherwise render performance to or for the benefit
of, the Agent or as the Agent shall direct; (ii) to receive payment of and
receipt for any and all monies, claims and other amounts due and to become due
at any time in respect of or arising out of any Collateral; (iii) to sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, proxies, stock powers,
verifications and notices in connection with the Collateral; (iv) to commence
and prosecute any suit, action or proceeding at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral (including any Liens or any
supporting obligation

 

14



--------------------------------------------------------------------------------

securing or supporting the payment thereof); (v) to defend any suit, action or
proceeding brought against it with respect to any Collateral; (vi) to settle,
compromise or adjust any suit, action or proceeding described above and, in
connection therewith, to give such discharges or releases as the Agent may deem
appropriate; (vii) to exchange any of the Collateral for other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Collateral
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms as the Agent may determine; (viii) to add or release any
guarantor, endorser, surety or other party to any of the Collateral; (ix) to
renew, extend or otherwise change the terms and conditions of any of the
Collateral; (x) to grant or issue any exclusive or nonexclusive license under or
with respect to any of the Intellectual Property included in the Collateral
(subject to the rights of any Person under pre-existing Intellectual Property
Licenses or other agreements); (xi) to endorse its name on all applications and
other documentation necessary or desirable in order for the Agent to use any of
the Intellectual Property included in the Collateral; (xii) to make, settle,
compromise or adjust any claims under or pertaining to any of the Collateral
(including claims under any policy of insurance); and (xiii) to sell, transfer,
pledge, convey, make any agreement with respect to or otherwise deal with any of
the Collateral as fully and completely as though the Agent were the absolute
owner thereof for all purposes, and to do, at the Agent’s option and the
Debtors’ expense, at any time, or from time to time, all acts and things which
the Agent deems necessary to protect, preserve, maintain, or realize upon the
Collateral and the Agent’s security interest therein.

THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE
IRREVOCABLE UNTIL TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 7.10.
The Agent shall be under no duty to exercise or withhold the exercise of any of
the rights, powers, privileges and options expressly or implicitly granted to
the Agent in this Agreement, and shall not be liable for any failure to do so or
any delay in doing so. Neither the Agent nor any Person designated by the Agent
shall be liable for any act or omission or for any error of judgment or any
mistake of fact or law, except any of the same resulting from its or their gross
negligence or willful misconduct or material breach of its obligations under the
Loan Documents. This power of attorney is conferred on the Agent solely to
protect, preserve, maintain and realize upon its security interest in the
Collateral. The Agent shall not be responsible for any decline in the value of
the Collateral and shall not be required to take any steps to preserve rights
against prior parties or to protect, preserve or maintain any Lien or supporting
obligation given to secure the Collateral.

Section 5.2 Possession; Reasonable Care. The Agent may, from time to time, in
its sole discretion, appoint one or more agents to hold physical custody, for
the account of the Agent, of any or all of the Collateral that the Agent has a
right to possess. The Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Agent
accords its own property, it being understood that the Agent shall not have any
responsibility for: (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.

 

15



--------------------------------------------------------------------------------

Section 5.3 Appointment as Agent; Swap Obligations; Deposit Obligations.

(a) JPMorgan Chase Bank, N.A. is hereby appointed to act as Agent hereunder and
under each applicable Security Document and by their acceptance of the benefits
hereof and thereof, each Secured Party hereby consents to such appointment and
agrees to the terms hereof and to each other Security Document. The Agent shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including the release or substitution of Collateral), solely in
accordance with the Credit Agreement, this Agreement and the other Security
Documents to which the Agent is a party in its capacity as such. In furtherance
of the foregoing provisions of this Section 5.3, each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral, it being understood and
agreed by such Secured Party that all rights and remedies hereunder may be
exercised solely by the Agent for the benefit of the applicable Secured Parties
in accordance with the terms of the Credit Agreement, this Agreement and the
other Security Documents.

(b) The Agent shall not be deemed to have any duty whatsoever with respect to
any Secured Party that is a counterparty to an agreement representing Swap
Obligations or Deposit Obligations, unless it shall have received written notice
in form and substance satisfactory to the Agent from a Debtor or any such
Secured Party as to the existence and terms of the applicable Swap Obligations
or Deposit Obligations.

(c) The obligations of the Agent to the holders of Swap Obligations or Deposit
Obligations (the “Additional Secured Parties”), as applicable, hereunder and
under any other Security Document shall be limited solely to (i) holding the
Collateral for the benefit of the applicable Additional Secured Parties, for so
long as (A) any Swap Obligations or any Deposit Obligations, as applicable,
remain outstanding and (B) any Swap Obligations or any Deposit Obligations, as
applicable, are secured by such Collateral and (ii) distributing any proceeds
received by the Agent from the sale, collection or realization of the Collateral
to the applicable Secured Party in respect of any Swap Obligations or any
Deposit Obligations, as applicable, in accordance with the terms of the Credit
Agreement, this Agreement and the other Security Documents. No Additional
Secured Party shall be entitled to exercise (or to direct the Agent to exercise)
any rights or remedies hereunder with respect to any Swap Obligations or any
Deposit Obligations, as applicable, including without limitation the right to
enforce any security interest in the Collateral, request any action, institute
proceedings, give any instructions, make any election, give any notice to
account debtors, make collections, sell or otherwise foreclose on any portion of
the Collateral or execute any amendment, supplement, or acknowledgment hereof.
Neither the Credit Agreement, this Agreement nor any other Security Document
shall create any liability of the Agent, any Lender, or the other Secured Party
party to a Loan Document to any Additional Secured Party by reason of actions
taken with respect to the creation, perfection or continuation of the security
interest in the Collateral, actions with respect to the occurrence of an Event
of Default, actions with respect to the foreclosure upon, sale, release, or
depreciation of, or failure to realize upon, any of the Collateral or action
with respect to the collection of any claim for all or any part of the
Obligations from any account debtor, guarantor or any other party or the
valuation, use or protection of the Collateral.

 

16



--------------------------------------------------------------------------------

(d) The Agent shall not be required to ascertain or inquire as to the
performance by the Parent Borrower or any other obligor of any Swap Obligations
or any Deposit Obligations, as applicable.

(e) The Agent shall not be deemed to have actual, constructive, direct or
indirect notice or knowledge of the occurrence of any Event of Default unless
and until the Agent shall have received a written notice of such Event of
Default from a source authorized to provide such notice under the documentation
applicable to such Event of Default. The Agent shall have no obligation either
prior to or after receiving such notice to inquire whether an Event of Default
has, in fact, occurred and shall be entitled to rely conclusively, and shall be
fully protected in so relying, on any notice so furnished to it.

ARTICLE 6.

Default

Section 6.1 Rights and Remedies. If an Event of Default exists and is
continuing, the Agent shall have the following rights and remedies:

(a) In addition to all other rights and remedies granted to the Agent in this
Agreement (including those set forth in Article 5 hereof) or in any other Loan
Document or by applicable law, the Agent shall have all of the rights and
remedies of a secured party under the UCC (whether or not the UCC applies to the
affected Collateral). Without limiting the generality of the foregoing, the
Agent may: (i) without demand or notice to any Debtor, collect, receive or take
possession of the Collateral or any part thereof and for that purpose the Agent
may (subject to the rights of third parties with respect thereto) enter upon any
premises on which the Collateral is located and remove the Collateral therefrom
or render it inoperable and in the event the Agent seeks to take possession of
any or all of the Collateral by judicial process, each Debtor hereby irrevocably
waives any bonds and any surety or security relating thereto that may be
required by applicable law as an incident to such possession, and waives any
demand for possession prior to the commencement of any such suit or action;
(ii) apply the balance of Debtor’s deposit account held at the Agent to Debtor’s
Obligation owed to the Agent in its capacity as a Lender; and/or (iii) sell,
lease or otherwise dispose of the Collateral, or any part thereof, in one or
more parcels at public or private sale or sales, at the Agent’s offices or
elsewhere, for cash, on credit or for future delivery, on an “as is” and “with
all faults” basis, with a disclaimer of all warranties (including warranties of
title, possession, quiet enjoyment and the like and all warranties of
merchantability and fitness) and upon such other terms as the Agent may deem
commercially reasonable or otherwise as may be permitted by law. Neither the
Agent nor any Secured Party shall have any obligation to clean–up or otherwise
prepare the Collateral for sale if the Agent determines that it is not
beneficial to do so or if its costs to do so outweigh the benefits expected to
be received thereby. The Agent shall have the right at any public sale or sales,
and, to the extent permitted by applicable law, at any private sale or sales, to
bid (which bid may be, in whole or in part, in the form of cancellation of
indebtedness) and become a purchaser of the Collateral or any part thereof. Upon
the reasonable request of the Agent, each Debtor shall within ten (10) days (or
within such longer number of days as the Agent may approve): (i) assemble its
Collateral and (ii) make it available to the Agent at any place or places
designated by the Agent that are reasonably convenient to it and the Agent. Each
Debtor agrees that the

 

17



--------------------------------------------------------------------------------

Agent shall not be obligated to give more than ten (10) days prior written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters; provided that no such notice shall be required with
respect to any Collateral that is perishable, that threatens to decline speedily
in value or is a type customarily sold on the recognized market. The Agent shall
not be obligated to make any sale of Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of Collateral may have been
given. The Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Each Debtor
shall be liable for all reasonable expenses of retaking, holding, preparing for
sale or the like, and all reasonable attorneys’ fees, legal expenses and other
costs and expenses incurred by the Agent in connection with the collection of
its Obligations and the enforcement of the Agent’s rights under this Agreement
and arising as a result hereof (in each case, subject to the limitations set
forth in the Credit Agreement). Each Debtor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
applied to its Obligations are insufficient to result in the occurrence of the
Date of Full Satisfaction. The Agent may apply the Collateral against the
Obligations as provided in the Credit Agreement and when applying the Collateral
against the Obligations, unless otherwise provided in the Credit Agreement, any
Obligations which are purchase money obligations or represent proceeds of loans
utilized to acquire the Collateral shall be deemed to be paid last. Each Debtor
waives all rights of marshalling, valuation and appraisal in respect of the
Collateral. Any proceeds received or held by the Agent in respect of any sale
of, collection from or other realization upon all or any part of the Collateral
may, in the discretion of the Agent, be held by the Agent as collateral for, and
then or at any time thereafter applied in whole or in part by the Agent against,
the Obligations in the order permitted by the Credit Agreement. Any surplus of
such proceeds and interest accrued thereon, if any, held by the Agent and
remaining after the Date of Full Satisfaction shall be promptly paid over to the
Debtor entitled thereto or to whomsoever may be lawfully entitled to receive
such surplus. The Agent shall have no obligation to invest or otherwise pay
interest on any amounts held by it in connection with or pursuant to this
Agreement.

(b) Upon three Business Days’ prior written notice to the Parent Borrower, the
Agent may cause any or all of the Collateral held by it to be transferred into
the name of the Agent or the name or names of the Agent’s nominee or nominees.

(c) The Agent may exercise any and all of the rights and remedies of any Debtor
under or in respect of the Collateral, including any and all rights to demand or
otherwise require payment of any amount under, or performance of any provision
of, any of the Collateral and, upon three Business Days’ prior written notice to
the Parent Borrower, any and all voting rights and corporate powers in respect
of the Collateral. Each Debtor shall execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies and other documentation as
the Agent may reasonably request for the purpose of enabling the Agent to
exercise the voting and other rights which it is entitled to exercise pursuant
to this clause (c) and to receive the dividends, interest and other amounts
which it is entitled to receive hereunder.

 

18



--------------------------------------------------------------------------------

(d) The Agent may collect or receive all money or property at any time payable
or receivable on account of or in exchange for any of the Collateral, but shall
be under no obligation to do so.

(e) On any sale of the Collateral, the Agent is hereby authorized to comply with
any limitation or restriction with which compliance is necessary, in the view of
the Agent’s counsel, in order to avoid any violation of applicable law or in
order to obtain any required approval of the purchaser or purchasers by any
applicable governmental unit. Such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of any Collateral.

(f) For purposes of enabling the Agent to exercise its rights and remedies under
this Section 6.1 and enabling the Agent and its successors and permitted assigns
to enjoy the full benefits of the Collateral in each case as the Agent shall be
entitled to exercise its rights and remedies under this Section 6.1, each Debtor
hereby grants to the Agent a nonexclusive license (exercisable solely during the
continuance of any Event of Default and without payment of royalty or other
compensation to it) to use, assign, license or sublicense any of its
Intellectual Property included in the Collateral (subject to the rights of any
Person under pre-existing Intellectual Property Licenses or other agreements),
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and all computer programs used for the
completion or printout thereof and further including in such license such rights
of quality control and inspection as are reasonably necessary to prevent the
Trademarks included in such license from claims of invalidation. This license
shall also inure to the benefit of all successors and permitted assigns and
transferees of the Agent.

(g) If the Agent sells any of the Collateral of a Debtor on credit, such Debtor
will be credited only with payments actually made by the purchaser, received by
the Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, the Agent may resell the Collateral
and the applicable Debtor shall be credited with the proceeds of the sale.

Notwithstanding the foregoing, no amounts received from any Debtor shall be
applied to any Excluded Swap Obligations of such Debtor.

Section 6.2 Private Sales. Each Debtor recognizes that the Agent may be unable
to effect a public sale of any or all of the Collateral by reason of certain
prohibitions contained in the laws of any jurisdiction outside the United States
or in the Securities Act of 1933, as amended from time to time (the “Securities
Act”) and applicable state securities laws, but may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Collateral for their
own account for investment and not with a view to the distribution or resale
thereof. Each Debtor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall, to the extent permitted by law, be deemed to have been made
in a commercially reasonable manner. Neither the Agent nor any Secured Party
shall be under any obligation to delay a sale of any of the Collateral for the
period of time necessary to permit the issuer of such securities to

 

19



--------------------------------------------------------------------------------

register such securities under the laws of any jurisdiction outside the United
States, under the Securities Act or under any applicable state securities laws,
even if such issuer would agree to do so. Each Debtor further agrees to do or
cause to be done, to the extent that it may do so under applicable law, all such
other reasonable acts and things as may be necessary to make such sales or
resales of any portion or all of the Collateral valid and binding and in
compliance with any and all applicable laws, regulations, orders, writs,
injunctions, decrees or awards of any and all courts, arbitrators or
governmental units, domestic or foreign, having jurisdiction over any such sale
or sales, all at the Debtors’ expense.

Section 6.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on Agent to exercise remedies in a commercially reasonable
manner, each Debtor acknowledges and agrees that it is not commercially
unreasonable for the Agent: (a) to fail to incur expenses reasonably deemed
significant by the Agent to prepare any Collateral for disposition or otherwise
to complete raw material for work-in-process into finished goods or other
finished products for disposition; (b) except as required by applicable law, to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of the Collateral to be
collected or disposed of; (c) to fail to exercise collection remedies against
account debtors or other persons obligated on Collateral or to remove liens on
or any adverse claims against the Collateral; (d) to exercise collection
remedies against account debtors and other persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists; (e) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature; (f) to contact other persons, whether or not in the same business as
Debtor, for expressions of interest in acquiring all or any portion of the
Collateral; (g) to hire one or more professional auctioneers to assist in the
disposition of Collateral, whether or not the Collateral is of a specialized
nature; (h) to dispose of Collateral by utilizing Internet sites that provide
for the auction of assets of the types included in the Collateral, that have the
reasonable capability of doing so, and that match buyers and sellers of assets;
(i) to dispose of assets in wholesale rather than retail markets; (j) to
disclaim disposition warranties; (k) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of Collateral or to provide the Agent a guaranteed return from the
collection or disposition of Collateral; (l) to the extent deemed appropriate by
the Agent, to obtain the services of brokers, investment bankers, consultants
and other professionals (including the Agent and its affiliates) to assist the
Agent in the collection or disposition of any of the Collateral; or (m) to
comply with any applicable state or federal law requirement in connection with
the disposition or collection of the Collateral. Each Debtor acknowledges that
this Section 6.3 is intended to provide non-exhaustive indications of what
actions or omissions by the Agent would not be commercially unreasonable in the
Agent’s exercise of remedies against the Collateral and that other actions or
omissions by the Agent shall not be deemed commercially unreasonable solely by
not being included in this Section 6.3. Without limitation upon the foregoing,
nothing contained in this Section 6.3 shall be construed to grant any rights to
any Debtor or to impose any duties upon the Agent that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 6.3.

 

20



--------------------------------------------------------------------------------

ARTICLE 7.

Miscellaneous

Section 7.1 No Waiver; Cumulative Remedies. No failure on the part of the Agent
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement are cumulative and not exclusive of any rights
and remedies provided by law or the other Loan Documents.

Section 7.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each Debtor, the Agent, the Secured Parties and
respective successors and permitted assigns, except (x) that no Debtor may
assign any of its rights or obligations under this Agreement without the prior
written consent of the Lenders and (y) the Agent may not appoint a successor
Agent, in each case, except in accordance with the Credit Agreement.

Section 7.3 AMENDMENT; ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. Except as contemplated by
the execution and delivery of a Subsidiary Joinder Agreement or an Amendment
(which, in each case, only needs to be signed by the party thereto), the
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the parties hereto (with the consent of and the number of
Lenders required by the Credit Agreement).

Section 7.4 Notices. All notices and other communications provided for in this
Agreement shall be given or made in accordance with the Credit Agreement and if
to any Debtor, at the address for notices of the Parent Borrower set forth
therein.

Section 7.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 7.6 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only and shall not affect the interpretation of
this Agreement.

Section 7.7 Survival of Representations and Warranties. All representations,
warranties and certifications made in this Agreement or in any documentation
delivered pursuant hereto shall survive the execution and delivery of this
Agreement, and no investigation by the Agent shall affect the representations,
warranties and certifications or the right of the Agent or any Secured Party to
rely upon them.

 

21



--------------------------------------------------------------------------------

Section 7.8 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of
(x) this Agreement, (y) any other Loan Document and/or (z) any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Agreement, any other Loan
Document and/or the transactions contemplated hereby and/or thereby (each an
“Ancillary Document”) that is an electronic symbol, or process attached to, or
associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record (each an
“Electronic Signature”) transmitted by telecopy, emailed pdf. or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement, such other Loan Document or such Ancillary Document, as applicable.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement, any other Loan Document and/or any
Ancillary Document shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in any electronic form (including deliveries by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page), each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be; provided that nothing herein shall require the Administrative Agent to
accept Electronic Signatures in any form or format without its prior written
consent and pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (i) to the extent the Administrative Agent has agreed to
accept any Electronic Signature, (A) the Administrative Agent and each of the
Lenders shall be entitled to rely on such Electronic Signature purportedly given
by or on behalf of the Parent Borrower or any other Loan Party without further
verification thereof and without any obligation to review the appearance or form
of any such Electronic Signature and (B) the Loan Parties shall be entitled to
rely on the Electronic Signature purportedly given on behalf of the Agent, any
Lender, any Swingline Lender or any Issuing Bank without further verification
thereof and without any obligation to review the appearance or form of any
Electronic Signature and (ii) upon the request of any Loan Party, the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, the Debtors, the Agent, the Lenders and any holder of
Obligations, by their acceptance of the benefits of this Agreement, hereby agree
(i) that, for all purposes, including without limitation, in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Parent Borrower and
the Loan Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or
any other electronic means that reproduces an image of an actual executed
signature page and/or any electronic images of this Agreement, any other Loan
Document and/or any Ancillary Document shall have the same legal effect,
validity and enforceability as any paper original and (ii) each other party
hereto or to any Loan Document and/or Ancillary Document may, at its option,
create one or more copies of this Agreement, any other Loan Document and/or any
Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record).

 

22



--------------------------------------------------------------------------------

Section 7.9 Severability. Any provision of this Agreement which is determined by
a court of competent jurisdiction to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement, and any such prohibition or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

Section 7.10 Termination. Upon the effectiveness of the authorization for
release set forth in Section 9.10 of the Credit Agreement, the security
interests created hereby shall terminate automatically and the Agent shall, upon
the written request of any Debtor, execute and deliver to the Debtors proper
documentation acknowledging the release and termination of the security
interests created by this Agreement, and shall duly assign and deliver to each
Debtor (without recourse and without any representation or warranty) such of the
Collateral as may be in the possession of the Agent and has not previously been
sold or otherwise applied pursuant to this Agreement.

Section 7.11 Obligations Absolute. All rights and remedies of the Agent
hereunder, and all obligations of each Debtor hereunder, shall be absolute and
unconditional irrespective of: (a) any lack of validity or enforceability of any
of the Loan Documents or any documents in respect of any Swap Obligations or
Deposit Obligations; (b) any change in the time, manner, or place of payment of,
or in any other term of, all or any of the Obligations, or any other amendment
or waiver of or any consent to any departure from any of the Loan Documents or
any documents in respect of any Swap Obligations or Deposit Obligations; (c) any
exchange, release, or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to any departure from any guarantee or other
supporting obligation, for all or any of the Obligations; or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, a third party pledgor or surety other than the Full Satisfaction
of the Credit Agreement Obligations in accordance with the terms and provisions
of the Credit Agreement.

Section 7.12 [Reserved].

Section 7.13 Confirmation of Security Interests; No Novation; Release.

(a) By signing this Agreement, each Debtor party hereto hereby confirms that
(i) the obligations of such Debtor under the Credit Agreement as modified by the
Sixth Amendment and the other Loan Documents as modified on the Sixth Amendment
Date (x) are entitled to the benefits of the security interests set forth or
created in the relevant Security Documents delivered prior to the date hereof
and the other Loan Documents (in each case, as amended, restated, amended and
restated, supplemented or otherwise modified in connection with the Sixth
Amendment and as the same may be released, in each case, as expressly set forth
in the Sixth Amendment), and (y) constitute Obligations for purposes of the
Credit Agreement and this Agreement and all other relevant Security Documents
delivered prior to the date hereof (as amended, restated, amended and restated,
supplemented or otherwise modified in connection with the Sixth Amendment and as
the same may be released, in each case as expressly set forth in the Sixth
Amendment) and (ii) notwithstanding the effectiveness of the terms of this
Agreement and the Sixth Amendment, except as expressly set forth in the Sixth
Amendment, the relevant Security Documents delivered prior to the date hereof
and the other Loan Documents

 

23



--------------------------------------------------------------------------------

are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects. Each Loan Party party hereto hereby ratifies and
confirms that all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to each relevant Loan Document delivered prior to
the date hereof to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations, as may be extended, increased or otherwise modified hereby. It is
the intention of each Loan Party party hereto and the Administrative Agent, and
each Loan Party party hereto and the Administrative Agent acknowledge and agree,
that this Agreement, the Sixth Amendment to the Credit Agreement and any
modifications or amendments to the other Loan Documents contemplated hereby
shall not constitute a novation of any rights or obligations of any party under
the Credit Agreement and/or the other Loan Documents for the purpose of any
applicable law.

(b) Effective as of the Sixth Amendment Date, each Existing Debtor that is not a
party to this Agreement on the Sixth Amendment Date (each, a “Released Debtor”)
is irrevocably and forever discharged from all obligations of such Released
Debtor under the Existing Security Agreement and as a Loan Party under each Loan
Document to which such Released Debtor was a party prior to the Sixth Amendment
Date, and any Lien of the Agent on the assets of such Released Debtor, solely to
the extent such Lien was granted pursuant to the Loan Documents prior to the
Sixth Amendment Date, shall be immediately released, in each case, without any
further act of the Agent, the Lenders or any other Person and such Released
Debtor shall be hereby released from liability therefor and no future liability
shall arise with respect to such released Liens of such Released Debtor
hereunder. The Agent agrees to make any applicable release filing and/or execute
and deliver any additional release documentation, to the extent reasonably
requested by the Parent Borrower or such Released Debtor, as may be necessary to
effect the release and discharge granted under this Section 7.13(b).

[SIGNATURE PAGES BEGIN ON NEXT PAGE]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

DEBTORS: DARLING INGREDIENTS INC. By:   /s/ Martijn van Steenpaal Name:  
Martijn van Steenpaal Title:   Vice President and Treasurer

 

CRAIG PROTEIN DIVISION, INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

DARLING GLOBAL HOLDINGS INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

DARLING NATIONAL LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

GRIFFIN INDUSTRIES LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

[Signature Page to Third Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

ROUSSELOT INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van Steenpaal
Title:   Vice President and Treasurer

 

ROUSSELOT PEABODY INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

ROUSSELOT DUBUQUE INC. By:   /s/ Martijn van Steenpaal Name:   Martijn van
Steenpaal Title:   Vice President and Treasurer

 

SONAC USA LLC By:   /s/ Martijn van Steenpaal Name:   Martijn van Steenpaal
Title:   Vice President and Treasurer

 

[Signature Page to Third Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

AGENT:

JPMORGAN CHASE BANK, N.A.,

as Agent for the Secured Parties

By:   /s/ Alexander Vardaman Name:   Alexander Vardaman Title:   Authorized
Signatory

 

[Signature Page to Third Amended and Restated Security Agreement]



--------------------------------------------------------------------------------

INDEX OF SCHEDULES, EXHIBITS AND ANNEXES

 

Schedule 2.1(a)    –      Promissory Notes Schedule 2.1(b)    –      Commercial
Tort Claims Schedule 2.1(c)    –      Pledged Shares – Domestic Subsidiaries
Schedule 2.1(d)    –      Pledged Shares – Foreign Subsidiaries Schedule 3.1   
–      Locations Schedule 3.3    –      Trade and Other Names; Tax I.D. Number
Schedule 3.4    –      Intellectual Property Exhibit A    –      Form of
Amendment Exhibit B    –      Subsidiary Joinder Agreement Exhibit C    –     
Financing Statement Annex A    –      Form of Grant of Security Interest in
Intellectual Property

 

INDEX OF SCHEDULES AND EXHIBITS, SOLO PAGE



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDED AND RESTATED SECURITY AGREEMENT

FORM OF AMENDMENT

This Amendment, dated _______________, _____, is delivered pursuant to
Section 4.8 of the Security Agreement (as herein defined) referred to below. The
undersigned hereby agrees that this Amendment may be attached to the Third
Amended and Restated Security Agreement dated as of September 18, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) among the undersigned, certain of its
affiliates and JPMorgan Chase Bank, N.A., as agent for the ratable benefit of
the Secured Parties referred to therein, and that the Equity Interests, notes or
other instruments listed on Schedule 1 annexed hereto shall be and become part
of the Collateral referred to in the Security Agreement and shall secure payment
and performance of all of the undersigned’s Obligations as provided in the
Security Agreement.

Capitalized terms used herein but not defined herein shall have the meanings
therefor provided in the Security Agreement.

 

  By:       Name:       Title:    

 

EXHIBIT A TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

Schedule 1

to

Security Agreement Amendment

 

  A.

Equity Interests

 

Equity Issuer   Holder   Stock
Certificate No(s).   Number of
Shares or Units   Percentage of Total Ownership Interest                        
           

 

  B.

Notes and Other Instruments

 

SCHEDULE 1 TO SECURITY AGREEMENT AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDED AND RESTATED SECURITY AGREEMENT

SUBSIDIARY JOINDER AGREEMENT

This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of
____________________, ____ is executed by the undersigned (the “Debtor”) for the
benefit of JPMORGAN CHASE BANK, N.A., in its capacity as agent for the lenders
party to the hereafter identified Credit Agreement and the other secured parties
(in such capacity herein, the “Agent”) and for the benefit of such lenders and
other secured parties in connection with that certain Second Amended and
Restated Credit Agreement dated as of January 6, 2014 among the Agent, DARLING
INGREDIENTS INC. (the “Parent Borrower), the other Borrowers party thereto, the
other agents party thereto and the Lenders party thereto (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, and capitalized terms not otherwise defined herein being
used herein as defined in the Credit Agreement).

The Debtor is a newly formed, established or acquired Restricted Subsidiary and
is required to execute this Agreement pursuant to the terms of the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

The Debtor assumes all the obligations of a “Debtor” under the Security
Agreement and agrees that from and after the date hereof it is a “Debtor” and
bound as a “Debtor” under the terms of the Security Agreement as if a direct
signatory thereto. In furtherance of the foregoing, the Debtor hereby pledges
and grants to Agent a security interest in all of its right, title and interest
in and to Debtor’s Collateral (as defined in the Security Agreement) to secure
its Obligations (as defined in the Security Agreement) under the terms of the
Security Agreement.

Schedules 2.1(a), 2.1(b), 2.1(c), 2.1(d), 3.1, 3.3 and 3.4 of the Security
Agreement are hereby amended to add the information relating to Debtor set out
on Schedules 2.1(a), 2.1(b), 2.1(c), 2.1(d), 3.1, 3.3 and 3.4 hereof. The Debtor
hereby confirms that the representations and warranties set forth in Article 3
of the Security Agreement applicable to it and its Collateral and the
representations and warranties set forth in the Credit Agreement applicable to
it are true and correct in all material respects after giving effect to such
amendment to the Schedules with the phrases “as of the date hereof” or “as of
the Effective Date” or similar phrases as used therein meaning the date of this
Agreement.

In furtherance of its obligations under Section 4.2 of the Security Agreement
but subject to the exceptions set forth therein, Debtor authorized the filing of
such UCC financing statements naming it as debtor, the Agent as secured party
and describing its Collateral and such other documentation (including
Intellectual Property Security Agreements substantially in the form of Annex A
to the Security Agreement) as the Agent may require to evidence, protect and
perfect the Liens created by the Security Agreement as modified hereby.

 

SUBSIDIARY JOINDER AGREEMENT – PAGE 1



--------------------------------------------------------------------------------

The Debtor hereby assumes all the obligations of a “Guarantor” under the
Guaranty Agreement and agrees that from and after the date hereof it is a
“Guarantor” and bound as a “Guarantor” under the terms of the Guaranty Agreement
as if it had been an original signatory thereto. In accordance with the forgoing
and for valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor irrevocably and unconditionally guarantees to the Agent and
the Guaranteed Secured Parties (as defined in the Guaranty Agreement) the full
and prompt payment and performance of the Guaranteed Indebtedness (as defined in
the Guaranty Agreement) upon the terms and conditions set forth in the Guaranty
Agreement.

The Debtor represents and warrants to the Agent and the Lenders that the
representations and warranties in Section 3.01, 3.02 and 3.03 of the Credit
Agreement to the extent relating to it are true and correct in all material
respects as of the date hereof.

This Agreement shall be deemed to be part of, and a modification to, the
Security Agreement and the Guaranty Agreement and shall be governed by all the
terms and provisions of the Security Agreement and the Guaranty Agreement, which
terms are incorporated herein by reference, are ratified and confirmed and shall
continue in full force and effect as valid and binding agreements of the Debtor
enforceable against the Debtor. The Debtor hereby waives notice of the Agent’s
or any Lender’s acceptance of this Agreement.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

Debtor:   By:       Name:       Title:    

 

SUBSIDIARY JOINDER AGREEMENT – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT C

TO

AMENDED AND RESTATED SECURITY AGREEMENT

(See attached)



--------------------------------------------------------------------------------

Annex A

GRANT OF

SECURITY INTEREST IN [TRADEMARK/PATENT/COPYRIGHT] RIGHTS

This GRANT OF SECURITY INTEREST IN [TRADEMARK/ PATENT/ COPYRIGHT] RIGHTS
(“Agreement”), effective as of ________ __, 20[ ] is made by [Debtor], a [state
form of entity], located at [address] (the “Debtor”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Second Amended and Restated Credit Agreement, dated as of
January 6, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Darling
Ingredients Inc. (the “Parent Borrower”), the other Borrowers party thereto, the
Lenders party thereto from time to time, the agents party thereto and the Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Debtors have executed and
delivered a Third Amended and Restated Security Agreement, dated as of the date
of the Credit Agreement, in favor of the Agent (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”);

WHEREAS, pursuant to the Security Agreement, the Debtor pledged and granted to
the Agent for the benefit of the Secured Parties a continuing security interest
in all Intellectual Property included in the Collateral, including the
[Trademarks/Patents/Copyrights] included in the Collateral; and

WHEREAS, the Debtor has duly authorized the execution, delivery and performance
of this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make extensions of
credit to the Borrowers pursuant to the Credit Agreement, the Debtor agrees, for
the benefit of the Agent and the Secured Parties, as follows:

1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement and
the Security Agreement.

2. Grant of Security Interest. Subject to Section 2.1 of the Security Agreement,
Debtor hereby pledges and grants a continuing security interest in all of the
Debtor’s right, title and interest in, to and under the
[Trademarks/Patents/Copyrights] owned by such Debtor (including, without
limitation, those items listed on Schedule A hereto) (collectively, the
“[Trademark][Patent][Copyright] Collateral”), to the Agent for the benefit of
the Agent and the Secured Parties to secure payment, performance and observance
of the Obligations.

 

ANNEX A - 1



--------------------------------------------------------------------------------

3. Purpose. This Agreement has been executed and delivered by the Debtor for the
purpose of recording the grant of security interest herein with the [United
States] [Patent and Trademark][Copyright] Office. The security interest granted
hereby has been granted to the Lenders in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof. The Security
Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms.

4. Acknowledgment. The Debtor does hereby further acknowledge and affirm that
the rights and remedies of the Lenders with respect to the security interest in
the [Trademark][Patent][Copyright] Collateral granted hereby are more fully set
forth in the Credit Agreement and the Security Agreement, the terms and
provisions of which (including the remedies provided for therein) are
incorporated by reference herein as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

5. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which will be
deemed an original, but all of which when taken together constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email or other electronic means (including a “.pdf” or
“.tif” file) shall be effective as delivery of a manually executed counterpart
of this Agreement.

(Remainder of the page intentionally left blank)

 

ANNEX A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.    

 

[DEBTOR]   By:       Name:       Title:    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Secured Parties By:       Name:       Title:    